                                                                                CLERK'
                                                                                     S OFFICEU,S.DlsT.O URT
                                                                                       AT ROANOG ..VA
                                                                                            FILED

                        IN THE UNITED STATES DISTRICT COURT
                                                                                       SEF 32 2215
                       FOR Tlœ W ESTERN D ISTRICT O F V IRG W IA                    JUL' D
                                 ROAN OK E D W ISION                               6Y1 1V

ANGEL LUIS M ARCHESE,

       Plaintiff,                                    CivilActionN o.7:18CV00194

                                                     M EM ORANDUM OPINION

ANDREW SAUL,                                         By:H on.G len E.Conrad
Comm issionerofSocialSectlrityyA                     SeniorU nited States D istrictJudge

       D efendant.

       Plaintiff has filed this action challenging certain portions of the final decision of the

Comm issioner of Social Sectlrity eptablishing plaintiffs entitlem ent to a closed peziod of
                                                                                        .




disability for purposes of plaintic s claim s for disability instlrance benefits and supplemental

secmityincomebeneGtstmdertheSocialSecurityAct,asnmended,42 U.S.C.jj416(i)and423,
and 42 U.S.C.j 1381etseq.,respectively. Jtlrisdiction oftlliscourtispttrsuantto 42 U.S.C.
j405(g)and42U.S.C.j1383(c)(3).
       Thiscourt'sreview islim itedtoadetermination asto whethertherçissubstantialevidence

to supportthe Com missioner'sconclusion thatplaintiffwastmderadisability from M arch 1,2012

through September25,2014,butnotthereafter. Ifsuch subsiaktialevidence exists,the final
decisionoftheCommissionermustbeaffirmed. Hays#.Sullivan,907F.2d1453,1456(4thCir.
1990);Laws v.Celebrezze,368 F.2d 640,642 (4th Cir. 1966). Stated briefly,substantial
evidencehmsbeen defined assuch relevantevidence,considering therecord asa whole,asm ight

befotmd adequateto supportaconclusion by areasonablemind. Richardson v.Perales,402U.S.

389,401(1971). %çltconsistsofmorethan amère scintilla ofevidencebutmay belessthan a


       #Andrew Saulisnow the CommissionerofSocialSecurity,and he isautomatically substimted asaparty
pursuanttoFederalRuleofCivilProcedure25(d);seealso 42U.S.C.j405(g)(action stlrvivesregardlessofany
changeinthepersonoccupyingtheox ceofCommissionerofSocialSectlrity).
preponderance.'' Hancockv.Astnze,667F.3d470,472(4thCir.2012)(internalquotationmarks
andcitationomitted). Thus,GtthethresholdforsuchevidentiarysuY ciencyisnothigh.'' Biestek
v.Bernr
      laill,139S.Ct.1148,1154(2019).
       The plaintiff,M gelLuisM archese,wasbom on August22,1971. He did notgraduate

from high schoolbuteventuallyenrnedaGED (Tr.270). M r.Marchesehasbeenemployedasa
laborerandforkliftoperator. (Tr.257). Helastworkedonaregularandsustainedbasisin2011.
(Tr.48). OnDecember5,2013,Mr.M archesefiledapplicationsfordisabilityinslzrancebenefhs
and supplem entalsecurity incom e benefits. ln filing his currentclaim s,M r.M archese alleged

thathebecnme disabledforal1form sofsubstantialgainfulemploym enton M arch 1,2011,dueto

lowerback pain and arthritisin both hands. (Tr.216,269). Atthetimeofan administrative
hearing on M arch 8,2017,plaintiffamended hisapplicationsso asto reflectan alleged disability

onsetdateofM arch 1,2012. (Tr.58). M r.M archesemaintainsthathehasremaineddisabledto
the presenttim e. W ith respectto his application for disability instlrance benefks,the record

reveals that M r.M archese m etthe instlred status requirements ofthe Actatallrelevanttim es

coveredbythefnaldecisionoftheCommissioner. Seecenerallv42U.S.C.jj416(i)and423(a).
       M r.M archese's applicationswere denied upon initialconsideration and reconsideration.

Hethenrequestedandreceiveda#-qnovohearingandreview beforeanAdministrativeLaw Judge.
ln an opinion dated M ay 3,
                          '2017, the Law Judge ruled thatM r.M archese wasdisabled for a1l

forms ofsubstantialgainfulemploym entfrom M arch 1,2012 tllrough September25,2014,due

prim arily to rightupperextrem ity impairmentsthatprecluded plaintifffrom having effectiveuse

ofl'
   lis right,dom inanthand forhandling,fingering,or feeling. H ow ever,based on the treatm ent

plaintiffreceived during thatperiod,including rightthum b and wristslzrgeries,the Law Judge

determinedthatplaintiffexpedencedm edicalim provem entasofSeptember26,2014,resulting in

an increase in llis residual flm ctional capacity. The selected date of m edical im provem ent
coincidedwith apost-operativeevaluation,atwhichM r.M archesereported to beisdoing well''and

wasfoundtohaveççgoodmotionofthedigits''withonlyTiminimaldiscomfolt'' (Tr.26,645).
       In hisopinion,theLaw Judge fotmd thatM r.M archesecontinuesto sufferfrom thesnme

severe impainnentsthatwere presentfrom M arch 1,2012 tlzrough September25,2014,nnmely,

righthand andm istosteoartluitiswith correctivesmgeries,obesity,and lumbago. (Tr.18,24).
TheLaw Judgealso foundthatplaintifflisubsequently developedthefollowingadditionalGsevere'

impainnents:righttriggerGngerwith correctivestlrgery,bilateralepicondylitis,and history ofleft

shoulder impingement.'' (Tr.24). However,the Law Judge determined that,despite such
impainnents,M r.M archeseretained thecapacitytoperform abroaderrangeoflightwork activity

asofSeptember26,2014. The Law Judge assessed plaintiffs residualcapacity forthe period

beginning on thatdateasfollows:

              After carefulconsideration of the entire record,the tmdersigned
              findsthat,beginning on Septem ber26,2014,the claim anthashad
              theresidualfhnctionalcapacityto perform lightwork asdefined in
              20C.F.R.(jj)404.156709 and416.967419 excepthecanneverbe
              exgosed to hazards like hazardous machinery and unprotected
              helghts;occasionally perform handling,fingezing,and feeling with
              the right hand; and have occasional exposlzre to temperature
              extrem es,wetness,hllmidity,andvibrations.

(Tr.26). Given such a residualfunctionalcapacity,and after considering testimony from a
vocationalexpert,theLaw Judgedeterm inedthatM r.M archeserem ainsunabletoperform any of

hispastrelevantwork. (Tr.33). However,theLaw JudgefoundthatsinceSeptember26,2014,
M r.M archesehaspossessedthecapacityto perform otherlightwork rolesthatexistin signifkant

nllmbers in the nationaleconomy,such as thejobsofusherand counterclerk. (Tr.33-34).
Accordingly,the Law Judge concluded thatplaintiY sdisability ended on Septem brr26,2014,
and that he has not become disabled again since that date. See cenerallv 20 C.F.R.

jj 404.1594(9(8)and 416.994(b)(5)(vii). Thus,the Law Judgeruled thatMT.M archesewas

                                              3
entitledtoaclosedperiodofdisabilityfrom M arch 1,2012throughSeptember25,2014. (Tr.34).
The Law Judge'sopinion was adopted asthe finaldecision ofthe Comm issionerby the Social

Security Adm izlistration's Appeals Colm cil. Having exhausted a1l available admirlistrative

remedies,M r.M archesehasnow appealed to thiscourt.

      W hile plaintiff m ay be disabled for certain forms of employm ent,the crucialfacttlal

determination is whetherplaintiff is disabled for a11forms of substantialgainfulemployment.

See 42 U.S.C.jj 423(d)(2)and 1382c(a). There are fotlrelements ofproofwhich mustbe
consideredinmakingsuchananalysis. Theseelementsaresllmmarizedasfollows:(1)objective
medicalfactsand clinicalfndings;(2)the opiionsand conclusionsoftreating physicians;(3)
subjectiveevidenceofphysicalmanifestationsofimpairments,asdescribedthrough aclaimant's
testimony;and(4)theclaimant'seducation,vocationalllistory,residualskills,andage. Vitekv.
Finch,438F.2d 1157,1159-60 (4th Cir.1971);Underwoodv.Ribicoff,298F.2d 850,851(4th
Cir.1962).
       After a review of the record in this case,the courtis constrained to conclude thatthe

Comm issioner'sfinaldecision issupported by substantialevidence. Although M r.M azchesehas

a history of musculoskeletal dysfunction, substantial evidence supports the Law Judge's

determination thatsubstantialmedicalimprovem entoccurred asofSeptember26,2014,and that

M 1..M archesehasbeen ableto perform certain lightwork xolessincethatdate.

       The record reveals that between M arch 1,2012 and October 31,2013,M r.M archese

tmderwentfolzrsm gicalprocedm eson hisdom inantrighthand and wrist. On M arch 22,2012,

plaintifftmderwenta rightthumb capometacapal(CM C)jointarthrodesisatCarilion Clinic's
nmbulatory stzrgery center. (Tr.334-36). Plaintiffsorthopaedic surgeon,Dr.Cay M iedsch,
cleared him to return to work in August of 2012. (Tr.519). Although plaintiff izlitially
progressed well,he rem rned to Dr.M ierisch in April and M ay of 2013 with complaints of

                                             4
persistentpainthatpreventedMm from workingwithhisrighthand. (Tr.365,529). OnMay9,
2013, Dr. M iedsch rem oved surgical hardware and performed tendon tenolysis on two of

plaintic sdghtthllmb tendons. (Tr.368,370,402,533,1004). Followingtheprocedttre,Mr.
M archese continuedto complain ofpersistentpain thatwaspreventing llim 9om workingwithhis

right hand. (Tr.443-44). On October 28,2013, Dr.M iedsch performed a right wrist
arthroscopy with debridem ent of lignment tears and synovitis, including the radiocap al and

midcarpaljoints. (Tr.404). Overthe nextseveralmonths,plaintiffcontinued to complain of
thllmb and m istpain. (Tr.458-59.462.
                                    -65,471). Consequently,on M ay 15,2014,Dr.
M ierischperformedarightthumbCM C suspensionartk oplasty. (Tr.556).
       Treatm entnotesreflectsteady improvem entin plaintiY srighthand symptomsfollowing

theM ay 15,2014 procedure. In Jtmeof2014,M r.M archesereported thathewasdoingwelland

thathispainwascontrolledwithmedications. (Tr.578). Onphysicalexamination,plaintiffhad
Etgood range ofm otion ofthedigits''and çdsom ediscomfort...secondary to pain and swellingy''

wllich wasnotedtobeStappropriateforthisintervalofhealing.'' (Tr.578-79). Hewasreferred
to occupationaltherapy for further treatm ent. In July of 2014,plaintiff reported continued

improvementinhiswristpain,arldwasfoundtobeGtdoingwellpostoperatively.'' (Tr.581-82).
On September26,2014,M r.M archesewasonceagain fotmdto beQçdoing wellpostoperatively.''

(Tr.645). Theexnmining clinician noted thatplaintiffspainwascontrolled with medications,
andthathehadçGgoodmotionofthedigitswithminimaldiscomfort''andSçgoodopposition.'' (Tr.
645). TheexnminationreportalsoindicatesthatM r.M archeseStstateld)thathehasbeenworlcing
asapainter,''butplaintiffdezlieddoing so attheadministrativehearing. (Tr.645). Ultimately,
plaintiffwas advised to continue tnking M obic,a nonsteroidalanti-inflnmm atory dnzg,and to

continuewithrangeofmotion andstrengtherlingexercises. (Tr.645).


                                             5
       0n November 18,2014,M r.M archese presented to Dr.Ayesha NazliatNew Horizons

H ealthcare w ith com plaints of pain in llis left upper nrm . Plaintiff reported thathe had been

tihelping ghisquncle ...move''and had tçprobably .. sprained his nrm.'' (Tr.675). An
                                                          .



exnm ination ofplaintiffsleftarm andshoulderrevealednoswelling orredness,and hewasfotmd

tohavefu11rangeofmotionwithoutpain. (Tr.675). Dr.Nazlidiagnosedplaintiffwithasprain
and continued hisexisting m edications.

       On Novem ber 25, 2014, M r. M archese returned to Dr. M ierisch for a follow-up

appointm ent. Plaintiffreported thatthathe continued to experiencepain in laisrightthumb,and

thathecould notdo any tiheavy gripping''orSsresumeiliswork asademolitionist'' (Tr.878).
On physicalexnm ination,M r.M archese was found to have çtgood m otion of the digits with

mirlimaldiscomforty''Slgood opposition,''and Giappropriately''continued wenkness. (Tr.878).
An x-ray ofplaintiffsrightthllmb showedthatthearthroplasty wasintactand revealed only mild

arthropathy (ointdisease). (Tr.878,954). Dr.M ierisch noted thatany persistentpain and
wenknessmaybetheresultofartluitis. Headministeredaninjectionoftheradiocapaljointand
providedathumb spicabrace. (Tr.878).
       Ata follow-up appointm enton January 6,2015,plaintiff advised Dr.M ierisch thathis

wristwasfeeling better,butthathe continued to experience tendem essatthe base ofhisthllmb.

(Tr.887). On physicalexnmination,plaintiffexhibite'
                                                  d reduced grip strength,butcontinued to
                             (

have ç<good rangeofmotion ofthedigitswith minimaldiscomfort.'' (Tr.887). Dr.Mierisch
ordered aCT scan to assesstheSTT joint. TheresultsoftheCT scanwereSinonnalexceptfor
verymildradiocapalarthritis.'' (Tr.893).
       On January 22,2015,Dr.M iedsch wrotea(ç'ro W hom ltM ay Concern''lettercontirming

thatplaintiffhadbeenapatientinhispracticesince2010. (Tr.952). Henotedthatplaintiffhad
tmdergone severalnon-operative and surgicaltreatmentm odalities to address llis right thumb

                                               6
impairment,and thatplaintiffcontinuesto experiencepain in histhllmb and m istthataffectshis

abilitytogripandlift. (Tr.952). Dr.Mierischspecitkallyopinedthatplaintiffhasatipennanent
impairmentofhisrightupperextremity''thatûGpreventgsqhim from returning tojobsrequiring
mmmallabor.'' (Tr.952).
        On Febnzary 24,2015,M r.M archesepresentedto Dr.Nazliwith complaintsofpain in his

leftelbow and shoulder. On physicalexam ination,plaintiff was fotmd to have fullrange of

m otion in hisleftelbow withoutpain. However,heexhibited painfillrangeofmotion in hisleft

shoulder. (Tr.671).
        OnApril2,2015,plaintiffretllrned to Dr.M ierisch forafollow-up appointment. Physical

exnmination fndings were unchanged, except for Ifpain with gripgpingq.'' (Tr.893). Dr.
M ierisch assessedplaintiffwith chronicm ist/thumbpain,butnoted thatnoadditionalsurgerywas

indicated atthatpoint. HealsonotedthatplaintiffiilwlillnotbeabletouseEhis)righthandfor
any heavy manuallaborin thef'
                            uture''and Sslmjay require long term pain management.'' (Tr.
894).
        On April6,2015,M r.M archesepresented to Carilion ClinicOrthopaedicforanevaluation

ofhisleftelbow pain,which had reportedly been presentforsix months. (Tr.900). Hewas
diagnosedwithleftlateralepicondylitisforwlzichhereceivedacortisoneinjection. Plaintiffwas
alsoprovidedwithawristbraceandahomeexerciseprogrnm. (Tr.903).
        On M ay 14,2015,plaintiffreturned to Dr.Nazliforafollow-up appointm ent. Although

M r.M archese continued to com plain ofleftshoulderpain,physicalexam ination findings were

unremarkable. (Tr.669).
        Dr.Nazlireferred plaintiffto Carilion ClinicOrthopaedic,where hewasexnmined again

on M ay 19,2015. M r.M archesereported thathiselbow pain had improved sincehislastvisit,

butthathe had been experiencing shoulderpain fora few months. (Tr.912). Based on the
exnmination findings,Julie Crocker,a physician'sassistant,diagnosed plaintiffwith leftrotator

cuff syndrome. She administered a cortisone injection and provided plaintiff with home
exercises. (Tr.914).
       Overthe nextfew months,M r.M archese continued to complain of shoulderpain. An

M R.
   Istudy showed Glbursitisand tendinosis,butno frnnk tears.'' (Tr.931). Likewise,x-rays
revealednosignsofacuteosseousinjtlryorarthritis. OnAugust6,2015,Dr.M ierischdiagnosed
plaintiffwith leftshouldersubacrom ialim pingem ent. Basedon theclinicalfindingsandthelack

of success with nonoperative treatm ent, Dr. M ielisch recomm ended that plaintiff tmdergo

arthroscopicstlrgery. (Tr.933). ThesurgicalprocedtlrewasperfonnedonSeptember16,2015.
(Tr.942).
       Treatmentrecords reflectthatplaintiffs symptoms improved following the procedlzre.

On Septem ber22,2015,M r.M archese reported thathe wasçsdoing well''and thathispain was

controlled With medications. (Tr.942). Thesamewastruein Octoberof2015. Plaintiffwas
observed to be çtdoing wellpostoperatively,''and reported ttslow and steady progresswith both

pain and Erangeofmotionl.'' (Tr.949).
       Five m onths later, in M arch of 2017, M r. M archese presented to Cmilion Clinic

Orthopaedicwithanew complaintofGlrightring fingercatching''forwhich hehadnotyetreceived

anytreatment. (Tr.962). Plaintiffalsocomplained ofdghtelbow painandincreasedpainwith
grippingandlifting. Dr.M iedschdiagnosedplaintiffwithtdggersngerandepicondylitis. (Tr.
965). Headmizlisteredatriggerfingerinjection,andrecommendedhomeexercisesandVoltaren
crenm forplaintiff selbow sym ptom s.

       Ata follow -up appointm enton April28,2016,M r.M archese reported som e im provem ent

withllisrightringfinger,butworserlingpaininhisrightelbow. (Tr.973). X-raysoftheelbow


                                             8
revealednoacuteosseouschanges. (Tr.976). Dr.M ierischadministeredanelbow injectionand
advisedplaintifftocontinuewithhishomeexerciseregimen. (Tr.976).
       M r.M archeserettzm edtoDr.M iedsch on Septem ber13,2016.
                                                               . Hereportedthattheright

ringfingerpainhadreturnedfollowingtheinjection,andexpressedinterestinsurgery. (Tr.993).
OnOctober3,2016,Dr.M ierischperfonnedatriggerreleaseprocedure. (Tr.1004).
       Fotzrm onths later,on January 31,2017,M r.M archese presented to Dr.M iedsch foran

evaluationofllisrightelbow. PlaintiffdescribedhispainasGçm oderate,''and indicated thatitwas

Gçconfined to Ethel medial and      . . associated with no other symptoms.'' (Tr. 1003).
Electrodiagnostic studies,which were obtal ed to assess plaintifffor cubitaltllnnelsyndrom e,

were çlnormal.'' (Tr.1003). On physicalexnmination,plaintiffexhibited some rightelbow
tendernessand afew positivestresstestsigns. (Tr.1007). However,plaintiffhadfullflexion,
extension,andpronation rangeofm otion,and hiselbow showedno signsofan obviousdeform ity

or edem a.    Dr. M ierisch recommended that plaintiff tmdergo a right elbow medial

epicondylectomy and concurrentulna collaterallignm entreconstruction. A subsequentM RIof

plaintiffs right elbow revealed tendinosis of the comm on extedor origin,but no findings to

explainthereportedulnar-sidedpain. (Tr.1014).
       Atthetimeoftheadministrativeheadng on M azch 8,2017,plaintiffhad notyetundergone

surgery on hisrightelbow . M r.M archesetestitiedthatthe sm gicalprocedtlrewasscheduledfor

the following day. However,the record does not contain any evidence confirm ing that the

procedurewasactuallyperform ed.
       D lzring the adm inistrative'hearing, M r.M archesetestiledthatheattem ptedtolook forless

strenuousworkin2012,buthisçGhealthjustwasn'tgoodatal1.'' (Tr.49). W henaskedtoaddress
thephysicalactivity described inhismedicalrecords,plaintiffdenied doing work asapainter. As

fortheevidenceindicating thathehad previously helped histmclem ove,M r.M archesetestitied
thathe tried to help histmcle move a largebox butwasunable to do it. (Tr.54-55). M.
                                                                                  r.
M archesedeniedbeingabletoeffectivelyusehisrightarm toperform anytypeofwork. (Tr.59).
M.
 1..M archesealsotestifiedthathehasto1iedownçtallthetime''becauseofpain. (Tr.61).
      Afterconsidering al1ofthe evidence ofrecord,the Law Judge fotmd thatM r.M archese

wasdisabled forallfol'msofsubstantialgainflllactivity from March 1,2012 thisalleged onset
date)through September25,2014. The Law Judge'ssnding in thisregard resulted from his
detennination thattheplaintiffhad çtno effectiveuse ofhisrighthand forhandling,fngering,or

feeling''during thatperiod,butcould othem ise perform lightwork. (Tr.19). Based on the
testimony of a vocationalexpert,the Law Judge fotmd thatsuch restrictionsrendered plaintiff

tmableto perform lzispastrelevantwork 9om M arch 1,2012 through September25,2014,and

thattherewereno otherjobsin the nationaleconomy thatplaintiffwascapableofperfonning
withouthaving effectiveuseofhisrighthand. (Tr.23-24). However,asindicatçdabove,the
Law Judgedetermined thatM .
                          r.M archese experienced medicalimprovem entasofSeptember26,

2014,which gave rise to a less restrictive residualfunctionalcapacity. Specifcally,the Law

Judge determined thét M r.M archese regained the capacity to perform light work with the

following restdctions:dçgl-lje can neverbe exposed to hazards like hazardousmachinery and
unprotectedheights;occasionallyperform handling,fmgering,andfeelingwith therighthand;and

haveoccasionalexposlzretotemperatureextremes,wetness,humidity,and vibrations. (Tr.26).
Afterconsideringtheplaintiffscharacteristicsandthetestimony ofthevocationalexpert,theLaw

Judgeconcludedthatplaintiffcould notperform any ofllispastrelevantwork,butcould perfonn

other work roles existing in signifcant number in the national economy. (Tr. 33-34).
Therefore,the Law Judge found thatplaintiffs disability ended on Septem ber26,2014,and that

plaintiffhasnotbecomedisabled againsincethatdate. (Tr.34).
      Onappealtothiscotut plaintiftlthrough cotmsel,makesseveralarplmentsin supportof
hismotion for summary judgment. First,Mr.M archese argues thatthe Law Judge erred in
fnding m edicalimprovement as of September26,2014. ln deciding whetheran individual's

disability conthmesthrough thedate ofhisdecision,the Law Judge Stm ustdetennine ifthere has

been anymedicalimprovementin (theclaimant'sqimpairmentts)and,ifso,whetherthismedical
improvement is related to Ethe claimant's) ability to work.'' 20 C.F.R. jj 404.1594($,
416.994(*. Medicalimprovementis defned as ççany decrease in the medicalseverity of (a
claimant's)impairmentts)which waspresentatthetime ofthemostrecentfavorablemedical
decisionthatgtheclaimmltwasldisabled.'' 20C.F.R.jj1594(b),416.994(19. 1çA determination
thattherehasbeen adecreaseinm edicalseverity mustbebased on im provem entin thesymptom s,

signs,and/orlaboratoryfindingsassociatedwith (theclaimant's)impairments.'' ld.
      Upon review ofthe record,thecourtconcludes thatthe Law Judge'sfnding ofm edical

im provem entissupportedby substantialevidence. Asindicated above,theLaw JudgefoundM r.

M archese disabled from the period ofM arch 1,2012 through September25,2014,because his

righthand and wristimpairmentswere ofsuch severity thatplaintiffhad çtno effectiveuse ofhis

righthandforhandling,fingering,orfeeling.'' (Tr.19). TheLaw Judgedeterminedthatplaintiff
could notperform anyjobs in the economy with such limitations. In fnding Mr.M archese
disabled forthatperiod,the Law Judgerelied on clinicalsndingsand the plaintifpsallegations

with respectto his righthand and wristproblems,which the Law Judge fotmd to be generally

consistentwiththeobjectivemedicalevidencethroughSeptember25,2014. (Tr.19). TheLaw
Judge also considered theprocedm esM r.M archese tmderwentto treathisrightupperextrem ity

impainnentsduring thatperiod,which included fourstzrgerieson hisrighthand andm ist. (Tr.
19-22).
       The record supportsthe Law Judge's fnding that,following the plaintifps rightthumb

stlrgery in M ay of2014,hiscondition gradually improved to the pointthat,by Septem ber26,

2014,theplaintiffcould occasionallyperform handling,Engering,andfeeling with hisrighthand.

On thatdate,M r.M archesereported thathe wasççdoing we11,''thathispain wascontrolled with

medications,andthathisrangeofmotionhad improved. (Tr.645). On physicalexnmination,
the plaintiffwasfollnd to be ttdoing wellpostoperatively.'' (Tr.645). He exhibited lçlgjood
opposition''and Rgood motion of the digits,''with only Hminimal discomfort.'' (Tr.645).
Additionally,theLaw Judgereasonably observedthatthefactthatplaintiffhelped histmclem ove

fess than two m onths laterfurthersupported the conclusion thathe lçhad regained some ofhis

abilityto usehisrighthandby thattime,despiteongoingdiftkulties.'' (Tr.26). Although Dr.
M ierisch subsequentlynotedin Aprilof2015thatplaintiffwouldttnotbeabletouseEhisjright
hand forany heavv mmm allaborin the f'uttlre,''Dr.M ierisch atno pointsuggested thatplaintiff

wouldnotbeabletoeffectivelyuseilisrighthandatall. (Tr.894)(emphasisadded). M oreover,
severalmonthspassed withoutsignificantm edicaltreatm entforplaintiY srighthand. Itwasnot

tmtilM arch of2016 thatplaintiffsaw Dr.M ierisch forrightring fingercatching,which was an

entirely new impairment. (Tr.962) CTreatmentto date has been none.''). Even then,M r.
M archese continued to exhibitnormalstrength and rangeofmotion in hiswristand fngers,and

there are no docllmented com plicationsorcomplaintsoffingerpain following thetdggerfinger

releaseprocedureperlbrmed in Octoberof2016. (Tr.964,976,987,996). Forthesereasons,
the courtconcludes thatsubstantial evidence supports the Law Judge's finding that plaintiff

experienced m edicalim provem entin hisability to use hisdghthand.

       M r.M archesenextarguesthattheLaw Judgefailedtoproperly considertreatm entrecords

related to llis leftshoulder and leftelbow. Upon review ofthe record,however,the courtis

tmable to agree. The Law Judge recognized thatM r.M archesew astreated forleftelbow pain

                                             12
(epicondylitis)andleftshoulderimpingementin2015,butdetenninedthatsuchimpairmentswere
notsosevereastopreventperlbrm anceofareducedrangeoflightwork. AstheLaw Judgenoted

in his decision, plaintiT s Gtleft-sided complaints appear to have responded fairly well to

treatment.'' (Tr.31). M r.M archeseEçnoteld)improvementin theelbow pain''afteracortisone
injection in Aprilof2015. (Tr.912,922). Althoughplaintiffultimately requiredarthroscopic
stlrgery on his left shoulder in Septem ber of 2015, he was fotmd to be Gçdoing well post

operatively''and reported thathis pain was ttcontrolled with medications.'' (Tr.942,949).
Plaintiffalso reported experiencing slow butsteadyprogresswith hisshoulderpain and range of

motion,andhewasfotmdtohaveçsgoodelbow (rangeofmotionq.'' (Tr.942,949). Accordingly,
thecourtissatisfied thatsubstantialevidence supportsthe Law Judge'sassessm entofplaintiffs

left-sidedimpairments.

       ThecourtmustalsorejectM r.M rchese'sargtlmentthattheLaw Judgefailedtoproperly
considerllis rightelbow impairm ent. The Law Judge recognized thatplaintiffwas diagnosed

with rightlateralepicondylitis in 2016,and thathe was scheduled to undergo surgery afterthe

administrative hearing. (Tr.       However, the Law Judge determined that çGit would be

tmreasonably speculativeto makeasstlmptionsabouthispostoperativecourseatthisstage,''since

therewasnoevidenceregardingthestlrgeryorplaintiffscondition followingit. (Tr.31). The
Law Judge also accm ately noted that a preoperative exnmination of the right elbow showed

çtisolated tendem ess and some loss of flexion,butnorm alrange ofm otion otherwise,nonnal

circulation and sensation,and no obvious defonnity.'' (Tr.31,1007). Upon review of the
record, the couz'
                t finds no error in the Law Judge's assessm ent of plaintiffs right elbow

im pairment.

       Finally,M r.M archese arguesthatthe Law Judge's fmdings asto hisresidualfnnctional

capacity since Seplem ber 26,2014 are not supported by substantial evidence. In particular,
plaintiffarguesthattheLaw Judgeerred in failing to include any leftupperextremity limitations

orany lim itation on plaintiffs ability to reach. To supportthis argum ent,plaintiffonce again

citesto the factthatM r.M archeseunderwentstlrgery on hisleftshoulderand wasscheduled to

tmdergo surgery on M srightelbow. However,the m ere factthatstzrgery wasrecom mended or

performed doesnotcondusively establish thatplaintiffhad additionalfunctionallim itationsoris

othem ise disabled fora11formsofsubstmltialgainflllemployment. Seç Randolph v.Ben hill,

No.6:18-cv-1271,2019U.S.Dist.LEXIS31122,at*12(N.D.Ala.Feb.27,2019)C<gTjreatment
records revealthatclaim antsuffered from lllmbarand cervicalpain thatrequired three seprate

slzrgeries,butthe m ere factthat claim ant...tmderwent surgel'
                                                             y .. .does notestablish M s

disability.''l;Torresv.Comm'rofSoc.Sec-,No.6:13-cv-1687,2015U.S.Dist.LEXIS 25556,at
*17 (M .D.Fla.M ar.3,2015)(ççgulndergoing two surgeries,in and ofthemselves,does not
establishthatEaclaimant)wasdisabledorhad anyftmctionallimitations.'). Asindicatedabove,
M r.M archesewasfound to havelçgoodelbow rangeofmotion''andsteadily progressing range of

m otion in his leftshoulderfollow ing the arthroscopic procedure perform ed in Septem berof2015,

and he exhibited f'u11range ofm otion in hisrightelbow on Januat'
                                                                y 31,2017,exceptforslightly
                                                                            .




limited flexion. (Tr.949,1007). In determining plaintifpsresidualf'unctionalcapacity as of
September26,2014,the Law Judge carefully considered the objective medicalevidence,the
plaintiffstreatm entllistory,andDr.M ierisch'sopizlionthatplaintiffcnnnotusehisdghthandfor

anyççheavymanuallabor.'' (Tr.894). ThecourtissatisfiedthattheLaw Judge'sassessmentof
plaintiffsresidualfunctionalcapacity issupported by substantialevidence.

       In affinning the Com m issioner's Enal decision, the court does not suggest that M r.

M archese is free of a1lpain and discom fort. Indeed,the m edicalrecord confirm s thatplaintiff

suffersfrom musculoskeletalimpairmentsthatcanbeexpectedtoresultinsubjectivelimitations.
H owever,substantialevidence supports the Law Judge's snding thatplaintiff srightwristand
hand symptoms have decreased in severity and no longer cause the disabling lim itations that

existed prior to September 26,2014. Although M r.M archese has been diagnosed with and

treated foradditionalimpairments sincethatdate,the subsequentmedicalrecordssimply do not

include clinical fmdings or objective test results that are consistent with totally disabling
symptomatology. lt mustbe recognized that the inability to work without any subjective
com plaintsdoesnotofitselfrenderaclaim antdisabled. See Craig v.Chater,76 F.3d 585,592

(4thCir.1996). ltappearstothecourtthattheLaw Judgeconsidereda11ofthemedicalevidence,
aswellasa1lofthesubjectivefactorsreasonably supported bytherecord,in adjudicating 11.
                                                                                    1.
M archese'sclaim sforbenefks. Thus,the courtconcludesthatallfacetsoftheCom missioner's

finaldecision aresupportedby substantialevidence.

       Asa generalrule,theresolution ofconflictsin theevidenceisam atterwithin theprovince

of the Com missioner,even ifthe courtmightresolve the conflicts differently. Richardson v.

Perales,402 U.S.at400-01;Craiz,76F.3dat589;Oppenheim v.Finch,495F.2d396,397(4th
Cir.1974). Forthereasonsstated,thecotlrtfindstheCommissioner'sresolutionofthepertinent
conflictsin therecord inthiscasetobe supportedby substantialevidence. Accordingly,thefinal

decision ofthe Com missionerm ustbeaffirmed.

       The Clerk isdirected to send copiesofthism emorandum opinion to a11counselofrecord.
       DATED :This ksA day ofSeptember
                                     , 2019.


                                                           >r
                                             SeniorUnited StatesDistrictJudge
